
	

116 HR 4406 : Small Business Development Centers Improvement Act of 2019
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 4406
		IN THE SENATE OF THE UNITED STATES
		October 22, 2019Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to improve the small business development centers program, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Business Development Centers Improvement Act of 2019. 2.Use of authorized entrepreneurial development programsThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)by redesignating section 49 as section 50; and (2)by inserting after section 48 the following new section:
				
					49.Use of authorized entrepreneurial development programs
						(a)Expanded support for entrepreneurs
 (1)In generalNotwithstanding any other provision of law, the Administrator shall only deliver entrepreneurial development services, entrepreneurial education, and support for the development and maintenance of the Regional Innovation Clusters Program (or similar business training services) through a program authorized under—
 (A)section 7(j), 7(m), 8(a), 8(b)(1), 21, 22, 29, or 32 of this Act; or (B)sections 358 or 389 of the Small Business Investment Act of 1958.
 (2)ExceptionThis section shall not apply to services provided to assist small business concerns owned by an Indian tribe (as such term is defined in section 8(a)(13)).
 (b)Annual reportBeginning on the first December 1 after the date of the enactment of this section, the Administrator shall annually submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report on the following:
 (1)All entrepreneurial development activities undertaken during the fiscal year preceding the date of the report through a program described in subsection (a), including—
 (A)a description and operating details for each program and the activities performed under each program;
 (B)operating circulars, manuals, and standard operating procedures for each program; (C)a description of the process used to award grants under such programs;
 (D)a list of all recipients of awards under a program described in subsection (a), contractors, and vendors (including organization name and location) and the amount of awards provided during the fiscal year preceding the date of the report for such programs and activities performed under such programs;
 (E)the total amount of funding obligated for such programs and activities for the fiscal year preceding the date of the report; and
 (F)the names and titles of the individuals responsible for such programs. (2)For entrepreneurial development activities undertaken during the fiscal year preceding the date of the report through the Small Business Development Center Program (in this section referred to as the Program)—
 (A)the number of individuals counseled or trained through the Program; (B)the total number of hours of counseling and training services provided through the Program;
 (C)the demographics of participants in the Program, which shall include the gender, race, and age of each such participant;
 (D)the number of participants in the Program who are veterans; (E)the number of new businesses started by participants in the Program;
 (F)to the extent practicable, the number of jobs supported, created, or retained with assistance from small business development centers;
 (G)the amount of capital secured by participants in the Program, including through loans and equity investment;
 (H)the number of participants in the Program receiving financial assistance, including the type and dollar amount, under the loan programs of the Administration;
 (I)an estimate of gross receipts, including (to the extent practicable) a description of any change in revenue, of small business concerns assisted through the Program;
 (J)the number of referrals to other resources and programs of the Administration; (K)the results of satisfaction surveys of participants in the Program, including a summary of any comments received from such participants; and
 (L)any recommendations by the Administrator to improve the delivery of services by the Program. . 3.Marketing of servicesSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:
			
 (o)No prohibition of marketing of servicesAn applicant receiving a grant under this section may market and advertise the services of such applicant to individuals and small business concerns..
		4.Data collection by the small business development center association
 (a)In generalSection 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)) is amended— (1)by striking as provided in this section and and inserting as provided in this section,; and
 (2)by inserting before the period at the end the following: , and (iv) governing data collection activities related to applicants receiving grants under this section.
 (b)Annual report on data collectionSection 21 of the Small Business Act (15 U.S.C. 648), as amended by section 3 of this Act, is further amended by adding at the end the following:
				
 (p)Annual report on data collectionThe Administrator shall annually submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report on any data collection activities related to the Small Business Development Center Program..
			(c)Working group To improve data collection
 (1)Establishment and studyThe Administrator of the Small Business Administration shall establish a group to be known as the Data Collection Working Group  consisting of entrepreneurial development grant recipients, the associations and organizations representing such recipients, and officials from the Small Business Administration, to carry out a study to determine the best methods for conducting data collection activities and create or revise existing systems dedicated to data collection.
 (2)ReportNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Data Collection Working Group shall issue a report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate containing the findings and determinations made in carrying out the study required under paragraph (1), including—
 (A)recommendations for revising existing data collection practices for the Small Business Development Center Program; and
 (B)a proposed plan for the Administrator of the Small Business Administration to implement such recommendations.
 5.Fees from private partnerships and cosponsorshipsSection 21(a)(3) of the Small Business Act (15 U.S.C. 648(a)(3)) is amended by adding at the end the following:
			
 (D)Fees from private partnerships and cosponsorshipsA small business development center that participates in a private partnership or cosponsorship, in which the Administrator or designee of the Administrator also participates, may collect fees or other income related to the operation of such private partnership or cosponsorship..
 6.Equity for small business development centersSubclause (I) of section 21(a)(4)(C)(v) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(v)(I)) is amended to read as follows:
			
 (I)In generalOf the amounts made available in any fiscal year to carry out this section, not more than $600,000 may be used by the Administration to pay expenses enumerated in subparagraphs (B) through (D) of section 20(a)(1)..
 7.Confidentiality requirementsSection 21(a)(7)(A) of the Small Business Act (15 U.S.C. 648(a)(7)(A)) is amended— (1)by striking or telephone number and inserting , telephone number, or email address; and
 (2)by inserting , or the nature or content of such assistance, to any State, local, or Federal agency, or to any third party after receiving assistance under this section.
			8.Limitation on award of grants to small business development centers
 (a)In generalSection 21 of the Small Business Act (15 U.S.C. 648), as amended by section 4, is further amended— (1)in subsection (a)(1)—
 (A)by striking any women's business center operating pursuant to section 29,; (B)by striking or a women's business center operating pursuant to section 29; and
 (C)by striking and women's business centers operating pursuant to section 29; and (2)by adding at the end the following:
					
 (q)Limitation on award of grantsExcept for not-for-profit institutions of higher education, and notwithstanding any other provision of law, the Administrator may not award a grant or contract to, or enter into a cooperative agreement with, an entity under this section unless that entity—
 (1)received a grant or contract from, or entered into a cooperative agreement with, the Administrator under this section before the date of the enactment of this subsection; and
 (2)seeks to renew such a grant, contract, or cooperative agreement after such date. . (b)Rule of ConstructionThe amendments made by this section may not be construed as prohibiting a women’s business center (as described under section 29 of the Small Business Act) from receiving a subgrant from an entity receiving a grant under section 21 of the Small Business Act.
			9.Management of program activities
 Section 21(a)(3) of the Small Business Act (15 U.S.C. 648(a)(3)), as amended by section 4, is further amended—
 (1)in the matter preceding subparagraph (A), by striking upon, with full participation of both parties, and inserting upon with the full participation of all parties (including the association authorized in subparagraph (A)), and carried out;
 (2)in subparagraph (A), by striking and develop and inserting and negotiate the development of; and (3)in subparagraph (C)—
 (A)by striking Whereas; (B)by inserting Program after Center;
 (C)by striking National and inserting national; and (D)by moving such subparagraph 2 ems to the left.
				10.Authorization of appropriations
 Section 21(a)(4)(C) of the Small Business Act (15 U.S.C. 648(a)(4)(C)) is amended— (1)in clause (vii), by striking subparagraph and all that follows through the period at the end and inserting subparagraph $175,000,000 for each of fiscal years 2020 through 2023.; and
 (2)in clause (viii), by striking shall reserve not less than $1,000,000 and inserting shall reserve not more than $2,000,000. 11.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives October 21, 2019.Cheryl L. Johnson,Clerk
